DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 10-12, 14, 18-19, and 21. All amendments have been fully considered.
Applicant’s amendments to independent claims 1, 10, and 19, incorporate previously indicated allowable subject matter of claims 9 and 18 and are sufficient to overcome the previous rejection under 35 U.S.C. 103. These amendments in conjunction with the following Examiner’s Amendment place the claims in condition for allowance. The rejection is hereby withdrawn.
Applicant points out the disqualification of the secondary reference, Rego, used to reject claims 8 and 17 under 35 U.S.C. 103. Examiner agrees that the reference fails to meet the statutory requirements to qualify as prior art due to its ownership. While this is ultimately moot in light of the current determination of allowability of the independent claims, Examiner withdraws the rejections relying on the Rego reference as a matter of record. 

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Davis (reg. 72,813), on 2/17/2022.
Claims 1, 10, and 19 have been amended as follows: 
“…based at least on[[e]] the comparing…” and “…based at least on[[e]] determining… .”

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-12, 14, 16-22 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Leung (U.S. Pat. App. Pub. 2019/0020666 A1) teaches network defense for blocking network traffic based on a determined age condition of the requested network resource; Baldonado (U.S. Pat. App. Pub. 2016/0164896 A1) teaches employing a network detection system for identifying potential threats and providing a report for addressing the threat; and Kohler (U.S. Pat. App. Pub. 2002/0032774 A1) teaches determining valid and spoofed IP addresses using historical data. 
However, Leung, Baldonado, and Kohler do not anticipate or render obvious the combination set forth in the independent claims 1, 10, and 10, recited as “…compare the historical contextual information to one or more blocking thresholds; based at least one the comparing, determine that the device has previously established a TCP/IP connection with the IP address; based at least one determining that the device has previously established a TCP/IP connection with the IP address, indicate the IP address is a valid IP address and is not spoofed; and output the valid IP address to an indicator management system if the historical contextual information for the IP address exceeds the one or more blocking thresholds… .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494